Case: 15-60796       Document: 00514038282         Page: 1     Date Filed: 06/19/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                     No. 15-60796                              FILED
                                   Summary Calendar                        June 19, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
MARCELO SEIXAS DE CASTRO,

                                                  Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                  Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A098 284 401


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Marcelo Seixas de Castro, a native and citizen of Brazil, petitions for
review of the Board of Immigration Appeals’ (BIA) dismissing his appeal of the
Immigration Judge’s (IJ) denying his motion to reopen. De Castro entered the
United States unlawfully in May 2004. He was apprehended at a Houston
checkpoint, and claims no one spoke to him in Portuguese or provided a
translator. After being detained two months, de Castro was removed in August


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-60796      Document: 00514038282      Page: 2   Date Filed: 06/19/2017


                                   No. 15-60796

2004.     He re-entered without permission that October.            In 2012, the
Department of Homeland Security (DHS) served him with a notice of intent to
reinstate the 2004 removal order. (De Castro asserts he came to the United
States both times to flee persecution from criminal organizations and corrupt
police officers.)
        Upon receipt of DHS’ notice of intent, de Castro filed, inter alia, motions
to reopen his 2004 removal proceedings; the IJ, however, denied his motions
holding, because de Castro reentered illegally after the original removal order,
he had no right to a hearing before the IJ and no right to reopen.        The BIA
affirmed.
        Final orders of removal are reviewed under 8 U.S.C. § 1252(a)(1), which
“encompasses review of decisions refusing to reopen or reconsider such orders”.
Mata v. Lynch, 135 S. Ct. 2150, 2154 (2015). A valid reinstatement is a final
order of removal which we also have jurisdiction to review. See Ojeda-Terrazas
v. Ashcroft, 290 F.3d 292, 294–95 (5th Cir. 2002). The denial of a motion to
reopen is reviewed “under a highly deferential abuse-of-discretion standard”.
Barrios-Cantarero v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014) (quoting Zhao
v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005)).
        The Immigration and Nationality Act provides that, if “an alien has
reentered the United States illegally after having been removed . . . the prior
order of removal is reinstated from its original date”. 8 U.S.C. § 1231(a)(5).
Once DHS reinstates an order of removal, the original order “is not subject to
being reopened or reviewed, the alien is not eligible and may not apply for any
relief under this chapter, and the alien shall be removed under the prior order
at any time after the reentry”. Id. As discussed supra, De Castro illegally
reentered the United States after removal, and DHS reinstated the original
2004 removal order. De Castro fails to show the BIA abused its discretion in



                                         2
    Case: 15-60796    Document: 00514038282     Page: 3   Date Filed: 06/19/2017


                                 No. 15-60796

concluding his motion to reopen was barred by § 1231(a)(5). See Barrios, 772
F.3d at 1021.    Because § 1231(a)(5) likewise bars “any relief” under the
provisions of that chapter, de Castro fails to show the BIA erred in failing to
consider cancellation of removal because he was ineligible for such relief under
the statute. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 489–90 (5th Cir. 2015).
      DENIED.




                                       3